Citation Nr: 1230673	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  11-03 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected aortic valve replacement secondary to subacute bacterial endocarditis, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which continued the previously assigned 30 percent disability rating for the service-connected aortic valve replacement.  In a letter dated approximately one week later in August 2009, the RO in Detroit, Michigan notified the Veteran of that determination.  [Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the RO in Detroit, Michigan.]  

In August 2011, the Veteran presented sworn testimony during a personal hearing at the Central Office in Washington D.C., which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The Board acknowledges that the Veteran previously filed a claim of entitlement to TDIU that was denied in the August 2009 rating decision.  The Veteran did not expressly disagree with the denial of his TDIU claim, and therefore the January 2011 statement of the case (SOC) did not address the issue.  However, the Board notes that the Veteran has repeatedly alleged an inability to retain employment due to his service-connected aortic valve replacement.  See, e.g., the August 2011 hearing transcript.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the TDIU issue is now properly before the Board. See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  
The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the appeal must be remanded for further development.

Specifically, as to the service-connected aortic valve replacement, the Veteran contends that this disability is more disabling than the current 30 percent disability rating reflects.  Also, as indicated above, he asserts that he is unable to retain employment as a result of this service-connected disability.

The Veteran's service-connected aortic replacement valve has been rated under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7016.  According to this DC, a 30 percent evaluation is warranted where a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted where there is more than one episode of acute congestive heart failure in the past year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation is warranted with chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7016.

The Veteran was most recently afforded a VA examination in June 2009 as to his service-connected aortic valve replacement.  The VA examiner noted that the Veteran is physically active and is able to walk several miles and climb stairs and ride a bike without problems.  The examiner also indicated that Veteran is on 10 mg. of Coumadin daily and "has no history of any adverse effects except that for years he has had a few red blood cells in the urine."  The examiner explained that the Veteran had "[n]o activity limitations due to [his] cardiac situation."  The examiner noted an episode of shortness of breath, which lasted for an hour a year prior.  The Veteran reported mild tiredness after significant activity.  The examiner further opined that, "[a]t this time, the Veteran does not have any cardiac complaints.  No chest pain.  No history of coronary artery disease.  No history of peripheral arterial occlusive disease.  No symptoms of endocarditis.  No symptoms of congestive heart failure.  No episodes of congestive heart failure."  Based upon the Veteran's description, the examiner estimated his METS level at 6 to 8.  The June 2009 VA examiner also noted that the Veteran is currently unemployed because of lack of work as there is no work available in his field of expertise.

In July 2009, the Veteran underwent a cardiac stress test that was performed in conjunction with the VA examination.  This test showed that the Veteran achieved METs of 10.10 and that the "[e]xercise test [was] negative for exercise-induced ischemia of the coronary arteries."  See the July 2009 VA examination addendum.

At the August 2011 hearing, the Veteran testified that his service-connected aortic valve replacement has worsened since his VA examination in June 2009.  See the Board hearing transcript, pg. 3.  Specifically, he stated that his service-connected aortic valve replacement causes him to tire easily.  Id.  He also reported that he has developed atrial fibulation for which he was put on a monitor in April 2011.  Id. at 3-4.  He reported that his symptoms vary "a great deal depending on the activity, sometimes the medications, and sometimes due to diet."  He described periodic chest pains and difficulty breathing.  Id. at 4-8.  He reported that he sees a cardiologist at the National Institutes of Health (NIH) every six months and sees his doctors at the VA Medical Center (VAMC) in Ann Arbor an average of every four weeks for matters related to his service-connected aortic valve replacement."  Id. at 14-15.

Accordingly, in consideration of the Veteran's assertions of worsening symptomatology (including his contentions that the current state of his service-connected disability is not of record), the Board finds that a contemporaneous VA examination should be afforded the Veteran.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As such, a remand of this matter is required.

The Board further notes that the Veteran indicated that he sees his NIH doctors for treatment every six months and that the June 2009 VA examiner indicated that he had reviewed NIH treatment records dated in July 2008.  However, there are no NIH treatment records contained in the claims file or Virtual VA file.  The Board additionally notes that the Veteran testified to receiving local treatment by private cardiologists.  See the August 2011 Board hearing transcript, pg. 14.  To this end, there is of record a letter from Dr. B.T.E. dated in August 2011 as well as private treatment records dated in August 2011.  Moreover, the most recent VA treatment records currently of record are dated August 2011.  Therefore, on remand, an attempt should be made to obtain all outstanding treatment records pertinent to the Veteran's service-connected aortic valve replacement to include those treatment records from the VA, NIH, and private treatment providers.

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notification letter pertaining to the claim for a TDIU.

2. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received at the VAMC in Ann Arbor, Michigan since August 2011; at NIH (to include treatment records dated since July 2008); and from private medical care providers (to include Dr. B.T.E. and other private medical professionals).  All such available documents should be associated with the claims file.  If any of these records are unavailable, such unavailability should be noted in the claims file.

3. After the above development has been accomplished, schedule the Veteran for a VA cardiovascular examination to determine the nature and extent of his service-connected aortic valve replacement.  The claims file, including a copy of this Remand, should be made available to and reviewed by the examiner.  A notation should be made in the evaluation report that this review has taken place.

All necessary tests and studies should be performed, to include the appropriate exercise test(s) needed to calculate properly the Veteran's METs.  [The examiner must specify what level of activity warrants the assignment of the estimated METs level.]  The examiner should also describe the current status of the Veteran's aortic valve replacement to include a description of all functional incapacity related to this disability, as well as the need for any current treatment or medication.  In addition, the examiner is asked to address the following:

(a) If a laboratory determination of METs by exercise
testing cannot be done for medical reasons, the examiner should explain the medical reasons which prevent such testing.  The examiner should then estimate the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that results in dyspnea, fatigue, angina, dizziness, or syncope.

(b) The examiner should discuss the presence or absence of any left ventricular dysfunction-including an ejection fraction (in percentage); the number of any episodes of acute congestive heart failure in the past year; and the presence or absence of chronic congestive heart failure.

(c) The examiner should describe the number of any episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia that the Veteran has experienced in the past year, as documented by an electrocardiogram or Holter monitor.

(d) The examiner is also requested to comment upon the impact of the Veteran's aortic valve replacement upon his ability to maintain gainful employment.

A full and complete rationale for all opinions is required.  If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4. Following completion of the foregoing, review the claims file and ensure that all of the requested development has been completed.  In particular, determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).
5. Then, readjudicate the issues of entitlement to an increased disability rating in excess of 30 percent for the service-connected aortic valve replacement and entitlement to a TDIU.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case and an appropriate period of time for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

